DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
	Claims 1 and 118-230 are pending in the present application and are under consideration in this office action.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.

Applicant argues that Khair does not disclose an algorithm that uses a mathematical relationship or ‘model’ between optical or pressure signals measured from the subject and estimates of the subject’s diastolic and systolic blood pressure. This assertion is not supported by Khair or the record. Khair explictly discloses a model (“Ys(t)=asXs(t)+bs and Yd(t)=adXd(t)+bd” Col. 16, line 46-Col. 17, line 29 or “Ys(t)=as (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)” Col. 19, line 39-Col. 20, line 55). This model relates optical signals, X or X+ΔZ, and pressure signals, HDP, measured from the subject and estimates of the diastolic and systolic blood pressure of the subject, Y. Applicant further asserts that all models necessarily involve regularization and prior information to construct. In arguendo, Khair’s model involves both regularization, least squares minimization to adapt the model to form a least square polynomial fit, and prior information, measured values from photodetector sensors (optical values, X), a strain sensor (pressure values, HDP), and blood pressure cuff sensor (pressure values, Y). 
Least squares polynomial fit inherently and by definition is the minimization of the sum of errors between the polynomial fit, here Y(t)=aX(t)+b or Y(t)=a(X(t)+ΔZ(t))+b where Z(t)=cHDP(t)+d, i.e. the 2 a minimum.” (Karr, P. 4). Thus, the outputs of the polynomial function relating Y(t), X(t), and HDP(t) are the estimated systolic and diastolic pressures in mmHg at time t derived from the minimization between the polynomial function output and the measured values. This is fundamental to calibrating the system using a known standard, a Y value from a blood pressure cuff, such that it provides an estimate of the systolic and diastolic pressure, Y, from strain sensor measured values of pressure, HDP, and photodetector measured values of optical signals, X, alone, i.e. estimate future values of Y without a known Y value from the blood pressure cuff. See infra rejection for further detail.

Additionally or alternatively, Karr discloses a genetic algorithm that uses a mathematical relationship or ‘model’ between estimated values of variables and measured values of the variables. See P. 3-4 for an overview of genetic algorithms and P. 4-5 for an application of a genetic algorithm to curve fit a model using measured data points to determine the fitness of a set of generated parameters, here the fitness is the minimization of the error between the measured data points and the estimated data points from the generated parameters. The fitness of the parameters is then used to generate subsequent generations to minimize the error. See infra rejection for further detail. 

Objections & Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 118-130 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “generating candidate pressure signals… comparing the candidate pressure signals to the measured pressure signals… minimize the difference between the candidate pressure signals and the measured pressure signals,” in lines 34-40. There does not appear to be support in the specification for these limitations drawn to generating, comparing, or minimizing candidate pressure signals.
Claim 129 recites “a fixed number of repetitions.” There does not appear to be support in the specification for this limitation. Applicant asserts in the remarks filed 5/4/2021 that it would have been obvious that the disclosed “genetic algorithm are carried out repetitively.” However, even if a reliance on inherency or obviousness is proper, there is no support for “a fixed number of repetitions”. 
Claim 130 recites “until a desired minimized difference is achieved.” There does not appear to be support in the specification for this limitation. Applicant asserts in the remarks filed 5/4/2021 that it would have been obvious that the disclosed “genetic algorithm are carried out repetitively.” However, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1 and 118-130 are rejected under 35 U.S.C. 103 as being unpatentable over Khair et al. (U.S. Patent No. 6,475,153), hereinafter “Khair,” in further view of Elliott et al. (U.S. Pub. No. 2015/0051500 as sharing the same disclosure as WO 2013/001265), hereinafter “Elliott,” or, alternatively, in further view of Karr et al. (“Genetic algorithm applied to least squares curve fitting” 1991), hereinafter “Karr.”

Regarding claim 1, Khair discloses a personal monitor (PHHM) for the measurement of a subject's blood pressure (BP) (“acquisition apparatus for use in the present method invention is shown in FIG. 1. The blood pressure sensor apparatus 10 is suitable for application to a patient's wrist area to acquire blood pressure data. The blood pressure data is acquired via optical techniques described at length herein. In a preferred embodiment, the sensor is capable of wireless bidirectional data communication with a base unit 20, but it can alternatively be constructed as a stand-alone device with a user interface for displaying blood pressure data. In the wireless embodiment, the base unit 20 can be coupled to a computer 22 for display and analysis of blood pressure data or a wireline interface to transmit the data to a remote monitoring station 24” Khair, Col. 8, lines 21-35) comprising a component of a computing system (“acquisition apparatus for use in the present method invention is shown in FIG. 1. The blood pressure sensor apparatus 10 is suitable for application to a patient's wrist area to acquire blood pressure data. The blood pressure data is acquired via optical techniques described at length herein. In a preferred embodiment, the sensor is capable of wireless bidirectional data communication with a base unit 20, but it can alternatively be constructed as a stand-alone device with a user interface for displaying blood pressure data. In the wireless embodiment, the base unit 20 can be coupled to a computer 22 for display and analysis of blood pressure data or a wireline interface to transmit the data to a remote monitoring station 24” Khair, Col. 8, lines 21-35); 
a blood flow occlusion device located in the housing such that, when the housing is located on the hand-held component, an open surface of the blood flow occlusion device is available to be pressed against a body part of the subject (“An optical sensor generates blood pressure data by obtaining two 
a pressure sensor (“hold down pressure sensor 36” Khair, Col. 10, lines 35-53) adapted to provide an electrical signal indicative of the pressure applied to or by the open surface (“translate a hold down pressure to an analog voltage level” Khair, Col. 10, lines 35-53);
an optical blood flow detecting device (“An optical sensor generates blood pressure data by obtaining two dimensional images of the surface of the patient's body, such as in the vicinity of the radial artery in the wrist area. Blood flow in the patient causes light to be reflected off a flexible reflective surface applied against the patient with a hold down pressure, and the scattering of light is sensed with a two-dimensional array of photo-detectors” Khair, Abstract; “The two-dimensional array of photo-sensitive elements is incorporated into an optical blood pressure sensor adapted to be placed on the surface of a patient and obtain optical information as to movement of the patient's skin in response to blood flow” Khair, Col. 5, lines 25-45) configured to detect the flow of blood in the body part of the 
a device configured to receive electrical signals from the pressure sensor and the optical blood flow detecting device (“The scattering patterns acquired by the array 17… could be sent to a remote processing unit such as the base unit of FIG. 1 and there processed into useful blood pressure data… The n×m photodetector analog signals and the HDP sensor signals are multiplexed in multiplexer 104, filtered by an anti-aliasing low pass filter 106, amplified by amp 108, and sampled and converted into digital signals in an analog to digital converter 110” Khair, Col. 15, lines 15-31) and for transmitting electrical signals indicative of the pressure and blood flow to the processor of the computing system (“The scattering patterns acquired by the array 17… could be sent to a remote processing unit such as the base unit of FIG. 1 and there processed into useful blood pressure data… The n×m photodetector analog signals and the HDP sensor signals are multiplexed in multiplexer 104, filtered by an anti-aliasing low 
the processor of the computing system is adapted to process signals acquired by the pressure sensor and the optical blood flow detecting device to provide at least a measurement of the BP of a subject (“The microcontroller executes operating system and image processing and calibration routines which are stored in machine-readable form in a memory 114. The memory 114 also stores acquired image data and hold down pressure data from both the calibration phase and the data acquisition phase, and also is used in the HDP and sensor translation and rotation compensation procedures. The microcontroller also issues commands to a photo-emitter control module 116 that controls the illumination of the light source 30 (FIG. 2). The microcontroller presents blood pressure and other physiologic data to the user via a user interface 120, such as a LCD display. Alternatively, the acquired blood pressure data could be transmitted to the base unit using a wireless transceiver module 122 and a low power, miniature RF antenna 124” Khair, Col. 15, lines 32-62), 
the processor is adapted to calculate a ratio of the amplitude of the pressure fluctuations on each pulse to the optical signals on each pulse to provide an estimate of the rotation of the body part relative to the blood flow occlusion device (“We can measure the average sensor HDP on the skin by means of the strain gauge located below the reflective surface. Such measurement can be part of the calibration values, and minor variation from calibrated values can be compensated for to obtain more accurate reporting of the estimated blood pressure. The relationship between the average HDP and the photodetector output is again expressed as a linear equation. Such linear equation can be obtained via known method of least squares polynomial line fit of the first order between multiple measured average hold down pressure values vs. corresponding photodetector output values for a specified deformation of the reflective surface. Such relationship can be expressed as Z(t)=cHDP(t)+d, where Z(t) represents the output of the photodetector in mV at time t due to HDP(t), with the HDP value taken at measurement time t. The coefficients c, and d represent the scaling and offset factors respectively. For the calibration mapping into s (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)… From these measurements, the sensor translation and rotation is then determined” Khair, Col. 19, line 39 – Col. 20, line 55); and
the processor is further adapted to carry out a process to measure a diastolic blood pressure (DBP} value and a systolic blood pressure (SBP} value using the estimate (“Assume the systolic cuff reading was represented by Ys(t) and systolic photodetector readings were represented by Xs(t) where t is measurement number taken at a discrete instance in time t=0,1,2,3, . . . , N. N is max number of measurements taken during calibration. Similarly we represent the diastolic cuff reading by Yd(t) and the diastolic photodetector reading to be Xd(t). Then Ys(t)=asXs(t)+bs and Yd(t)=adXd(t)+bd where as and ad are respectively the systolic and diastolic scaling multiplication coefficients of a first order least squares polynomial line fit through the multiple calibration measurements, and the bs, and bd are respectively the systolic and diastolic offset coefficients of the straight line fit equations” Khair, Col. 16, line 46 – Col. 17, line 29); and 
the processor is configured to estimate the subject’s DBP and the SBP values (“Y(t)” Col. 16, line 46-Col. 17, line 29, Col. 19, line 39-Col. 20, line 55) by (1) generating candidate optical signals (“X(t)” Col. 16, line 46-Col. 17, line 29 or “X(t)+ΔZ(t)” Col. 19, line 39-Col. 20, line 55) from one or more candidate DBP and SBP values (“measurements of the patient’s blood pressure are made with a second blood pressure device, such as an air cuff” and “systolic cuff reading was represented by Ys(t)… diastolic cuff reading by Yd(t)” Col. 16, line 46-Col. 17, line 29) using a model (“Ys(t)=asXs(t)+bs and Yd(t)=adXd(t)+bd” Col. 16, line 46-Col. 17, line 29 or “Ys(t)=as (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)” Col. 19, line 39-Col. 20, line 55);
comparing (“The coefficients c, and d represent the scaling and offset factors respectively. For the calibration mapping into mmHg, Y(t) are affected by measured variation in HDP as follows: Ys(t)=as (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)… the translation or rotation of the sensor relative to the patient is compensated by re-mapping the calibration coefficients” Khair, Col. 19, line 39 – Col. 20, line 55; “Assume the systolic cuff reading was represented by Ys(t) and systolic photodetector d(t) and the diastolic photodetector reading to be Xd(t). Then Ys(t)=asXs(t)+bs and Yd(t)=adXd(t)+bd where as and ad are respectively the systolic and diastolic scaling multiplication coefficients of a first order least squares polynomial line fit through the multiple calibration measurements, and the bs, and bd are respectively the systolic and diastolic offset coefficients of the straight line fit equations” Khair, Col. 16, line 46 – Col. 17, line 29; Additionally, least squares polynomial fit inherently and by definition is the minimization of the sum of errors between the polynomial fit, here Y(t)=aX(t)+b or Y(t)=a(X(t)+ΔZ(t))+b where Z(t)=cHDP(t)+d, i.e. the theoretical or estimated value defined by the model, and the known measured values from the strain sensor, HDP, photodetector measured values of optical signals, X, and blood pressure cuff, Y, i.e. providing estimates of the parametric function value by minimizing error between the outputs of the parametric function (estimated values) and measured values. This is evidenced by Karr, “[i]n least squares curve-fitting problems, the objective is to minimize the sum of the squares of the distances between a curve of a given form and the data points. Thus, if y is the ordinate of one of the data points, and y’ is the ordinate of the corresponding point on the theoretical curve, the objective of least squares curve fitting is to make (y-y’)2 a minimum.” (Karr, P. 4). Thus, the outputs of the polynomial function relating Y(t), X(t), and HDP(t) are the estimated systolic and diastolic pressures in mmHg at time t derived from the minimization between the polynomial function output and the measured values. This is fundamental to calibrating the system using a known standard, a Y value from a blood pressure cuff, such that it provides an estimate of the systolic and diastolic pressure, Y, from strain sensor measured values of pressure, HDP, and photodetector measured values of optical signals, X, alone, i.e. estimate future values of Y without a known Y value from the blood pressure cuff) the candidate optical signals (“X(t)” Col. 16, line 46-Col. 17, line 29 or “X(t)+ΔZ(t)” Col. 19, line 39-Col. 20, line 55) to the measured optical signals (“hold down force of the optical blood pressure sensor against the patient’s body is made by the strain gauge sensor 36. Output signals [sic] are obtained from the array of photo-detectors during systolic and diastolic events… s(t)… diastolic photodetector reading to be Xd(t)” Col. 16, line 46-Col. 17, line 29; “HDP(t), with the HDP value” Col. 19, line 39-Col. 20, line 55); and
estimating the subject’s DBP and SBP values (“X(t)” Col. 16, line 46-Col. 17, line 29 or “X(t)+ΔZ(t)” Col. 19, line 39-Col. 20, line 55) by using the candidate DBP and SBP values (“measurements of the patient’s blood pressure are made with a second blood pressure device, such as an air cuff” and “systolic cuff reading was represented by Ys(t)… diastolic cuff reading by Yd(t)” Col. 16, line 46-Col. 17, line 29) that minimize the difference (“The coefficients c, and d represent the scaling and offset factors respectively. For the calibration mapping into mmHg, Y(t) are affected by measured variation in HDP as follows: Ys(t)=as (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)… the translation or rotation of the sensor relative to the patient is compensated by re-mapping the calibration coefficients” Khair, Col. 19, line 39 – Col. 20, line 55; “Assume the systolic cuff reading was represented by Ys(t) and systolic photodetector readings were represented by Xs(t) where t is measurement number taken at a discrete instance in time t=0,1,2,3, . . . , N. N is max number of measurements taken during calibration. Similarly we represent the diastolic cuff reading by Yd(t) and the diastolic photodetector reading to be Xd(t). Then Ys(t)=asXs(t)+bs and Yd(t)=adXd(t)+bd where as and ad are respectively the systolic and diastolic scaling multiplication coefficients of a first order least squares polynomial line fit through the multiple calibration measurements, and the bs, and bd are respectively the systolic and diastolic offset coefficients of the straight line fit equations” Khair, Col. 16, line 46 – Col. 17, line 29; Additionally, least squares polynomial fit inherently and by definition is the minimization of the sum of errors between the polynomial fit, here Y(t)=aX(t)+b or Y(t)=a(X(t)+ΔZ(t))+b where Z(t)=cHDP(t)+d, i.e. the theoretical or estimated value defined by the model, and the known measured values from the strain sensor, HDP, photodetector measured values of optical signals, X, and blood pressure cuff, Y, i.e. providing estimates of the parametric function value by minimizing error between the outputs of the parametric function (estimated values) and measured values. This is evidenced by Karr, “[i]n least squares 2 a minimum.” (Karr, P. 4). Thus, the outputs of the polynomial function relating Y(t), X(t), and HDP(t) are the estimated systolic and diastolic pressures in mmHg at time t derived from the minimization between the polynomial function output and the measured values. This is fundamental to calibrating the system using a known standard, a Y value from a blood pressure cuff, such that it provides an estimate of the systolic and diastolic pressure, Y, from strain sensor measured values of pressure, HDP, and photodetector measured values of optical signals, X, alone, i.e. estimate future values of Y without a known Y value from the blood pressure cuff) between the candidate optical signals (“X(t)” Col. 16, line 46-Col. 17, line 29 or “X(t)+ΔZ(t)” Col. 19, line 39-Col. 20, line 55) and the measured optical signals (“hold down force of the optical blood pressure sensor against the patient’s body is made by the strain gauge sensor 36. Output signals [sic] are obtained from the array of photo-detectors during systolic and diastolic events… output signals are calibrated against the measured blood pressure and hold down force data” Col. 16, line 46-Col. 17, line 29, Col. 19, line 39-Col. 20, line 55; “systolic photodetector readings were represented by Xs(t)… diastolic photodetector reading to be Xd(t)” Col. 16, line 46-Col. 17, line 29; “HDP(t), with the HDP value” Col. 19, line 39-Col. 20, line 55).
or
the processor is configured to estimate the subject’s DBP and the SBP values (“Y(t)” Col. 16, line 46-Col. 17, line 29, Col. 19, line 39-Col. 20, line 55) by (2) generating candidate pressure signals (“Ys(t)=as (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)” Col. 19, line 39-Col. 20, line 55) from one or more candidate DBP and SBP values (“measurements of the patient’s blood pressure are made with a second blood pressure device, such as an air cuff” and “systolic cuff reading was represented by Ys(t)… diastolic cuff reading by Yd(t)” Col. 16, line 46-Col. 17, line 29) using a model (“Ys(t)=as (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)” Col. 19, line 39-Col. 20, line 55);
s(t)=as (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)… the translation or rotation of the sensor relative to the patient is compensated by re-mapping the calibration coefficients” Khair, Col. 19, line 39 – Col. 20, line 55; “Assume the systolic cuff reading was represented by Ys(t) and systolic photodetector readings were represented by Xs(t) where t is measurement number taken at a discrete instance in time t=0,1,2,3, . . . , N. N is max number of measurements taken during calibration. Similarly we represent the diastolic cuff reading by Yd(t) and the diastolic photodetector reading to be Xd(t). Then Ys(t)=asXs(t)+bs and Yd(t)=adXd(t)+bd where as and ad are respectively the systolic and diastolic scaling multiplication coefficients of a first order least squares polynomial line fit through the multiple calibration measurements, and the bs, and bd are respectively the systolic and diastolic offset coefficients of the straight line fit equations” Khair, Col. 16, line 46 – Col. 17, line 29; Additionally, least squares polynomial fit inherently and by definition is the minimization of the sum of errors between the polynomial fit, here Y(t)=a(X(t)+ΔZ(t))+b where Z(t)=cHDP(t)+d, i.e. the theoretical or estimated value defined by the model, and the known measured values from the strain sensor, HDP, photodetector measured values of optical signals, X, and blood pressure cuff, Y, i.e. providing estimates of the parametric function value by minimizing error between the outputs of the parametric function (estimated values) and measured values. This is evidenced by Karr, “[i]n least squares curve-fitting problems, the objective is to minimize the sum of the squares of the distances between a curve of a given form and the data points. Thus, if y is the ordinate of one of the data points, and y’ is the ordinate of the corresponding point on the theoretical curve, the objective of least squares curve fitting is to make (y-y’)2 a minimum.” (Karr, P. 4). Thus, the outputs of the polynomial function relating Y(t), X(t), and HDP(t) are the estimated systolic and diastolic pressures in mmHg at time t derived from the minimization between the polynomial function output and the measured values. This is fundamental to calibrating the system using a known standard, a Y value from a blood pressure cuff, such that it provides an estimate of the systolic and diastolic pressure, Y, from strain sensor measured values of pressure, HDP, and photodetector measured s(t)+ΔZ(t)” Col. 19, line 39-Col. 20, line 55) to the measured pressure signals (“hold down force of the optical blood pressure sensor against the patient’s body is made by the strain gauge sensor 36. Output signals [sic] are obtained from the array of photo-detectors during systolic and diastolic events… output signals are calibrated against the measured blood pressure and hold down force data” Col. 16, line 46-Col. 17, line 29, Col. 19, line 39-Col. 20, line 55; “systolic photodetector readings were represented by Xs(t)… diastolic photodetector reading to be Xd(t)” Col. 16, line 46-Col. 17, line 29; “HDP(t), with the HDP value” Col. 19, line 39-Col. 20, line 55); and
estimating the subject’s DBP and SBP values (“Xs(t)+ΔZ(t)” Col. 19, line 39-Col. 20, line 55) by using the candidate DBP and SBP values (“measurements of the patient’s blood pressure are made with a second blood pressure device, such as an air cuff” and “systolic cuff reading was represented by Ys(t)… diastolic cuff reading by Yd(t)” Col. 16, line 46-Col. 17, line 29) that minimize the difference (“The coefficients c, and d represent the scaling and offset factors respectively. For the calibration mapping into mmHg, Y(t) are affected by measured variation in HDP as follows: Ys(t)=as (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)… the translation or rotation of the sensor relative to the patient is compensated by re-mapping the calibration coefficients” Khair, Col. 19, line 39 – Col. 20, line 55; “Assume the systolic cuff reading was represented by Ys(t) and systolic photodetector readings were represented by Xs(t) where t is measurement number taken at a discrete instance in time t=0,1,2,3, . . . , N. N is max number of measurements taken during calibration. Similarly we represent the diastolic cuff reading by Yd(t) and the diastolic photodetector reading to be Xd(t). Then Ys(t)=asXs(t)+bs and Yd(t)=adXd(t)+bd where as and ad are respectively the systolic and diastolic scaling multiplication coefficients of a first order least squares polynomial line fit through the multiple calibration measurements, and the bs, and bd are respectively the systolic and diastolic offset coefficients of the straight line fit equations” Khair, Col. 16, line 46 – Col. 17, line 29; Additionally, least squares polynomial fit inherently and by definition is the minimization of the sum of errors between the polynomial fit, here Y(t)=a(X(t)+ΔZ(t))+b where Z(t)=cHDP(t)+d, i.e. the theoretical or estimated value 2 a minimum.” (Karr, P. 4). Thus, the outputs of the polynomial function relating Y(t), X(t), and HDP(t) are the estimated systolic and diastolic pressures in mmHg at time t derived from the minimization between the polynomial function output and the measured values. This is fundamental to calibrating the system using a known standard, a Y value from a blood pressure cuff, such that it provides an estimate of the systolic and diastolic pressure, Y, from strain sensor measured values of pressure, HDP, and photodetector measured values of optical signals, X, alone, i.e. estimate future values of Y without a known Y value from the blood pressure cuff) between the candidate pressure signals (or “Xs(t)+ΔZ(t)” Col. 19, line 39-Col. 20, line 55) and the measured pressure signals (“hold down force of the optical blood pressure sensor against the patient’s body is made by the strain gauge sensor 36. Output signals [sic] are obtained from the array of photo-detectors during systolic and diastolic events… output signals are calibrated against the measured blood pressure and hold down force data” Col. 16, line 46-Col. 17, line 29, Col. 19, line 39-Col. 20, line 55; “systolic photodetector readings were represented by Xs(t)… diastolic photodetector reading to be Xd(t)” Col. 16, line 46-Col. 17, line 29; “HDP(t), with the HDP value” Col. 19, line 39-Col. 20, line 55).
However, Khair does not explictly disclose the personal monitor is hand-held.
However, in the same field of endeavor, Elliott teaches the personal monitor is hand-held (“Tablet computers and portable personal computers are also becoming small enough to be used as PHHCDs…. Personal, digital assistant devices (“PDAs”) are also now well-known… THE PHHCD with which the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Khair’s disclosure of a blood pressure monitoring device with Elliott’s teaching of having a handheld monitor as Elliott explictly states that by using a hand-held device “[the apparatus] will be significantly less expensive than many of the known medical devices” (Elliott, [0016]”).
Additionally or alternatively, Karr, in solving the same problem of interpolating values based on a model and measurement data, teaches to estimate values (“x” in the model, Karr, P. 4-5) by generating candidate signals (“y’ is the ordinate of the corresponding point on the theoretical curve” Karr, P. 4) from one or more candidate values (“X” in the data points, Karr, P. 5) using a model (“y = C1x + C2” Karr, P. 4-5);
Comparing (“[i]n least squares curve-fitting problems, the objective is to minimize the sum of the squares of the distances between a curve of a given form and the data points. Thus, if y is the ordinate of one of the data points, and y’ is the ordinate of the corresponding point on the theoretical curve, the objective of least squares curve fitting is to make (y-y’)2 a minimum… every problem is the same to a GA. The GA generates populations of strings, evaluates, them, and uses these evaluations to produce subsequent generations of more highly fit strings” Karr, P. 4-5) the candidate signals (“y’ is the ordinate of the corresponding point on the theoretical curve” and “y” in the model, Karr, P. 4-5) to the measured signals (“y is the ordinate of one of the data points,” Karr, P. 4 and “Y” in the data points, Karr, P. 5); and
estimating the values (“x” in the model, Karr, P. 4-5) by using the candidate values (“X” in the data points, Karr, P. 5) that minimize the difference (“[i]n least squares curve-fitting problems, the objective is to minimize the sum of the squares of the distances between a curve of a given form and the data points. Thus, if y is the ordinate of one of the data points, and y’ is the ordinate of the corresponding point on the theoretical curve, the objective of least squares curve fitting is to make (y-y’)2 a minimum… every problem is the same to a GA. The GA generates populations of strings, evaluates, them, and uses 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Khair’s disclosure of estimating diastolic and systolic blood pressure signal values by optimizing a mathematical model relating diastolic and systolic blood pressure signal values to optical and/or pressure signals values using a least-square minimization of error of measurements of optical data and/or pressure values with Karr’s teaching of estimating first signal values by optimizing a mathematical model relating the first signal values to second signal values using a genetic algorithm minimization of error of measured values as Karr explictly states that “[the genetic algorithm] finds near-optimal solutions after having viewed only small portions of search space” enabling robust and fast solving of optimization problems such as least square minimization. (Karr, P.5). 

Regarding claim 118, Khair discloses the processor is adapted to take account of the difference in pressure at which the peak of the pressure fluctuation (“The oscillation 62 about the average level is due to blood pressure events in the patient during calibration. Deviation from the average hold down pressure during data acquisition phase (as indicated by the dashed lines) will affect sensor output, but this difference (ΔHDPaverage) can be linearly scaled to the outputs of the photo-detectors to arrive at accurate blood pressure readings” Khair, Col. 13, line 62 – Col. 14, line 12) and the peak of the optical signals (“The difference between the minimum and maximum (delta change) in average power received at each photo-detector at both the systolic and diastolic phases is recorded” Col. 10, lines 12-22) is detected. 

Regarding claim 119, Khair discloses the processor is adapted to measure the gradient of the absolute optical signal at systole as a function of the measured external pressure (“For one or more photodetectors, multiple data points are obtained over many cycles of systolic and diastolic readings 302 and 304, such as shown in FIG. 25, is then fitted with a first order least-squares polynomial best line fit, represented by the lines 300… Assume the systolic cuff reading was represented by Ys(t) and systolic photodetector readings were represented by Xs(t) where t is measurement number taken at a discrete instance in time t=0,1,2,3, . . . , N. N is max number of measurements taken during calibration… The graph of FIG. 25 shows an example for mapping between systolic and diastolic readings between the cuff and a photodetector output” Khair, Col. 16, line 64 - Col. 17, line 29; Khair, Fig. 25) and to use the said slope in order to estimate the error due to a misplaced body part (“drift in sensor output values that indicate that translation or rotation has occurred” Khiar, Col. 17, lines 31-48; “a check is performed of the consistency of the outputs across multiple deectors. IF consistency is not obtained, the user is instructed to realign the sensor” Khair, Col. 18, lines 48-59; “tracked as increase or decrease in end-systolic and end-diastolic pressure values” Khair, Col. 19, lines 46-67).

Regarding claim 120, while Khair discloses the processor is adapted to measure the relative amplitude of optical signals as a function of the pressure measured by the pressure sensor and to use said ratio to estimate the error due to a misplaced body part (“We can measure the average sensor HDP on the skin by means of the strain gauge located below the reflective surface. Such measurement can be part of the calibration values, and minor variation from calibrated values can be compensated for to obtain more accurate reporting of the estimated blood pressure. The relationship between the average HDP and the photodetector output is again expressed as a linear equation. Such linear equation can be obtained via known method of least squares polynomial line fit of the first order between multiple measured average hold down pressure values vs. corresponding photodetector output values for a specified deformation of the reflective surface. Such relationship can be expressed as Z(t)=cHDP(t)+d, where Z(t) represents the output of the photodetector in mV at time t due to HDP(t), with the HDP value taken at measurement time t. The coefficients c, and d represent the scaling and offset factors respectively. For the calibration mapping into mmHg, Y(t) are affected by measured variation in HDP as follows: Ys(t)=as s(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)… From these measurements, the sensor translation and rotation is then determined” Khair, Col. 19, line 39 – Col. 20, line 55), Khair does not explictly disclose red and infrared optical signals.
However, in the same field of endeavor, Elliott teaches red and infrared optical signals (“Red and infra-red light is transmitted towards a body part” Elliott, [0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Khair’s disclosure of optical signals with Elliot’s teaching of using red and infrared optical signals as Elliott explictly states that a device using red and infrared optical signals “may be designed to use one or more of the techniques described below to increase the sensitivity and selectivity of absorption spectroscopy” (Elliott, [0065]).

Regarding claim 121, Khair discloses the processor is adapted to derive from the measured pressure and optical signals other estimates of the degree to which the body part is displaced (“can compute the values for translation and/or rotation of each image from to the corresponding image frame acquired during calibration. The result is an average estimate of the rotation and translation displacement” Khair, Col. 19, line 46 – Col. 20, line 7).

Regarding claim 122, Khair discloses the processor is adapted to combine the results of the analysis defined in the previous claims, where each is available, to make an estimate of the error due to a misplaced body part (“We can measure the average sensor HDP on the skin by means of the strain gauge located below the reflective surface. Such measurement can be part of the calibration values, and minor variation from calibrated values can be compensated for to obtain more accurate reporting of the estimated blood pressure. The relationship between the average HDP and the photodetector output is again expressed as a linear equation. Such linear equation can be obtained via known method of least squares polynomial line fit of the first order between multiple measured average hold down pressure values vs. corresponding photodetector output values for a specified deformation of the reflective surface. s (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)… From these measurements, the sensor translation and rotation is then determined” Khair, Col. 19, line 39 – Col. 20, line 55).

Regarding claim 123, Khair discloses the processor is adapted to use the misplacement to estimate and correct for the error in the estimated SBP and/or DBP due to the misplacing of the body part (“We can measure the average sensor HDP on the skin by means of the strain gauge located below the reflective surface. Such measurement can be part of the calibration values, and minor variation from calibrated values can be compensated for to obtain more accurate reporting of the estimated blood pressure. The relationship between the average HDP and the photodetector output is again expressed as a linear equation. Such linear equation can be obtained via known method of least squares polynomial line fit of the first order between multiple measured average hold down pressure values vs. corresponding photodetector output values for a specified deformation of the reflective surface. Such relationship can be expressed as Z(t)=cHDP(t)+d, where Z(t) represents the output of the photodetector in mV at time t due to HDP(t), with the HDP value taken at measurement time t. The coefficients c, and d represent the scaling and offset factors respectively. For the calibration mapping into mmHg, Y(t) are affected by measured variation in HDP as follows: Ys(t)=as (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)… From these measurements, the sensor translation and rotation is then determined” Khair, Col. 19, line 39 – Col. 20, line 55; “Assume the systolic cuff reading was represented by Ys(t) and systolic photodetector readings were represented by Xs(t) where t is measurement number taken at a discrete instance in time t=0,1,2,3, . . . , N. N is max number of measurements taken during calibration. Similarly we represent the diastolic cuff reading by Yd(t) and the diastolic photodetector reading to be Xd(t). Then Ys(t)=asXs(t)+bs and Yd(t)=adXd(t)+bd where as and ad are respectively the systolic and diastolic scaling multiplication s, and bd are respectively the systolic and diastolic offset coefficients of the straight line fit equations” Khair, Col. 16, line 46 – Col. 17, line 29).

Regarding claim 124, Khair discloses the error in the measured SBP is used to estimate and correct for the error in the measured DBP or vice versa (“We can measure the average sensor HDP on the skin by means of the strain gauge located below the reflective surface. Such measurement can be part of the calibration values, and minor variation from calibrated values can be compensated for to obtain more accurate reporting of the estimated blood pressure. The relationship between the average HDP and the photodetector output is again expressed as a linear equation. Such linear equation can be obtained via known method of least squares polynomial line fit of the first order between multiple measured average hold down pressure values vs. corresponding photodetector output values for a specified deformation of the reflective surface. Such relationship can be expressed as Z(t)=cHDP(t)+d, where Z(t) represents the output of the photodetector in mV at time t due to HDP(t), with the HDP value taken at measurement time t. The coefficients c, and d represent the scaling and offset factors respectively. For the calibration mapping into mmHg, Y(t) are affected by measured variation in HDP as follows: Ys(t)=as (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)… From these measurements, the sensor translation and rotation is then determined” Khair, Col. 19, line 39 – Col. 20, line 55; “Assume the systolic cuff reading was represented by Ys(t) and systolic photodetector readings were represented by Xs(t) where t is measurement number taken at a discrete instance in time t=0,1,2,3, . . . , N. N is max number of measurements taken during calibration. Similarly we represent the diastolic cuff reading by Yd(t) and the diastolic photodetector reading to be Xd(t). Then Ys(t)=asXs(t)+bs and Yd(t)=adXd(t)+bd where as and ad are respectively the systolic and diastolic scaling multiplication coefficients of a first order least squares polynomial line fit through the multiple calibration measurements, and the bs, and bd are respectively the systolic and diastolic offset coefficients of the straight line fit equations” Khair, Col. 16, line 46 – Col. 17, line 29).

Regarding claim 125, Khair discloses the processor is adapted to use said gradient to determine if the body part is so misplaced as to render to resulting estimates of SBP and DBP unreliable and to warn the user by way of audible and/or visual signals (“drift in sensor output values that indicate that translation or rotation has occurred” Khiar, Col. 17, lines 31-48; “If the second hold down pressure is substantially different from the first hold down pressure, an error message could be displayed to the user indicating that the sensor cannot obtain valid blood pressure data” Khair, Col. 4, lines 16-37; “a check is performed of the consistency of the outputs across multiple detectors. If consistency is not obtained, the user is instructed to realign the sensor or adjust the hold down pressure, as indicated at 454” Khair, Col. 18, lines 48-59; “tracked as increase or decrease in end-systolic and end-diastolic pressure values” Khair, Col. 19, lines 46-67; “If large changes are present, it indicates that the hold down pressure is sufficiently changed that an accurate scaling of output signals to blood pressure data cannot be performed and the user is instructed to re-calibrate the sensor at step 510.” Khair, Col. 20, lines 37-55).

Regarding claim 126, Khair discloses the PHHM is further adapted to generate a correction factor based on the relative locations of the body part of the subject and the blood flow occlusion device, wherein said correction factor is used to increase the accuracy of estimation of the value of BP (“We can measure the average sensor HDP on the skin by means of the strain gauge located below the reflective surface. Such measurement can be part of the calibration values, and minor variation from calibrated values can be compensated for to obtain more accurate reporting of the estimated blood pressure. The relationship between the average HDP and the photodetector output is again expressed as a linear equation. Such linear equation can be obtained via known method of least squares polynomial line fit of the first order between multiple measured average hold down pressure values vs. corresponding photodetector output values for a specified deformation of the reflective surface. Such relationship can be expressed as Z(t)=cHDP(t)+d, where Z(t) represents the output of the photodetector in mV at time t due to HDP(t), with the HDP value taken at measurement time t. The coefficients c, and d represent the scaling s (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current-HDPcalibration)… From these measurements, the sensor translation and rotation is then determined” Khair, Col. 19, line 39 – Col. 20, line 55).

Regarding claim 127, Khair does not explictly disclose the body part is a finger.
However, in the same field of endeavor, Elliott teaches the body part is a finger (“The signal acquisition device preferably includes one of the blood flow occlusion means that are described below; a button; a fluid-filled pad; and a strap. Any of these can be used by pressing it against a body part, such as a toe or finger, preferably a finger, where arterial blood flow through the body part is affected by pressure exerted on only one side of the body part, or vice versa” Elliott, [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Khair’s teaching of a blood pressure monitoring device with Elliott’s teaching of a finger blood pressure monitoring device as Elliott explictly states that by using a hand-held device “[the apparatus] will be significantly less expensive than many of the known medical devices” (Elliott, [0016]).

	Regarding claim 128, Khair may not explictly disclose generating and comparing by use of a genetic algorithm.
	However, in solving the same problem of interpolating values based on a model and measurement data, Karr teaches generating and comparing by use of a genetic algorithm (“Genetic Algorithm Applied to Least Squares Curve-Fitting Problems” Karr, P. 4; “[i]n least squares curve-fitting problems, the objective is to minimize the sum of the squares of the distances between a curve of a given form and the data points. Thus, if y is the ordinate of one of the data points, and y’ is the ordinate of the corresponding point on the theoretical curve, the objective of least squares curve fitting is to make (y-y’)2 a minimum… every problem is the same to a GA. The GA generates populations of strings, evaluates, them, and uses 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Khair’s disclosure of estimating diastolic and systolic blood pressure signal values by optimizing a mathematical model relating diastolic and systolic blood pressure signal values to optical and/or pressure signals values using a least-square minimization of error of measurements of optical data and/or pressure values with Karr’s teaching of estimating first signal values by optimizing a mathematical model relating the first signal values to second signal values using a genetic algorithm minimization of error of measured values as Karr explictly states that “[the genetic algorithm] finds near-optimal solutions after having viewed only small portions of search space” enabling robust and fast solving of optimization problems such as least square minimization. (Karr, P.5). 

	Regarding claim 129, Khair discloses generating and comparing repetitively for a fixed number of repetitions (“The coefficients c, and d represent the scaling and offset factors respectively. For the calibration mapping into mmHg, Y(t) are affected by measured variation in HDP as follows: Ys(t)=as (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)… the translation or rotation of the sensor relative to the patient is compensated by re-mapping the calibration coefficients” Khair, Col. 19, line 39 – Col. 20, line 55; “Assume the systolic cuff reading was represented by Ys(t) and systolic photodetector readings were represented by Xs(t) where t is measurement number taken at a discrete instance in time t=0,1,2,3, . . . , N. N is max number of measurements taken during calibration. Similarly we represent the diastolic cuff reading by Yd(t) and the diastolic photodetector reading to be Xd(t). Then Ys(t)=asXs(t)+bs and Yd(t)=adXd(t)+bd where as and ad are respectively the systolic and diastolic scaling multiplication coefficients of a first order least squares polynomial line fit through the multiple calibration measurements, and the bs, and bd are respectively the systolic and diastolic offset coefficients of the straight line fit equations” Khair, Col. 16, line 46 – Col. 17, line 29; Additionally, least squares polynomial fit inherently and by definition is the minimization of the sum of errors between the 2 a minimum.” (Karr, P. 4). It is inherent and by definition that the minimization of the sum of errors across multiple data points is performed repeatedly to achieve the minimal error by comparing the error between the value of the estimate output from of each guess for the coefficients of the relationship (optimization/convergence). One of ordinary skill in the art would have understood that the user can set a number of iterations to perform in determining the best parametric function, aka fit, to the measured data. This is fundamental to calibrating the system using a known standard, a Y value from a blood pressure cuff, such that it provides an estimate of the systolic and diastolic pressure, Y, from strain sensor measured values of pressure, HDP, and photodetector measured values of optical signals, X, alone, i.e. estimate future values of Y without a known Y value from the blood pressure cuff). 
However, Khair may not explictly disclose a genetic algorithm.
	However, in solving the same problem of interpolating values based on a model and measurement data, Karr teaches the genetic algorithm is adapted to carry out generating and comparing repetitively for a fixed number of repetitions (“An initial population of n strings… are generated… one possible combination of the input parameters. Each string is decoded yielding the actual parameters. The parameter set represented by each string is, sent to a numerical model of the problem, a solution based on the input parameters is returned, and the string is assigned a fitness value… This fitness is then used to direct the application of the three operations, which produce a new population of strings (a new generation)… The new population of strings is again individually decoded, evaluated, and transformed 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Khair’s disclosure of estimating diastolic and systolic blood pressure signal values by optimizing a mathematical model relating diastolic and systolic blood pressure signal values to optical and/or pressure signals values using a least-square minimization of error of measurements of optical data and/or pressure values with Karr’s teaching of estimating first signal values by optimizing a mathematical model relating the first signal values to second signal values using a genetic algorithm minimization of error of measured values as Karr explictly states that “[the genetic algorithm] finds near-optimal solutions after having viewed only small portions of search space” enabling robust and fast solving of optimization problems such as least square minimization. (Karr, P.5). 

	Regarding claim 130, Khair discloses generating and comparing repetitively until a desired minimized difference is achieved (“The coefficients c, and d represent the scaling and offset factors respectively. For the calibration mapping into mmHg, Y(t) are affected by measured variation in HDP as follows: Ys(t)=as (Xs(t)+ΔZ(t))+bs, where ΔZ(t)=c (HDP(t)current−HDPcalibration)… the translation or rotation of the sensor relative to the patient is compensated by re-mapping the calibration coefficients” Khair, Col. 19, line 39 – Col. 20, line 55; “Assume the systolic cuff reading was represented by Ys(t) and systolic photodetector readings were represented by Xs(t) where t is measurement number taken at a discrete instance in time t=0,1,2,3, . . . , N. N is max number of measurements taken during calibration. Similarly we represent the diastolic cuff reading by Yd(t) and the diastolic photodetector reading to be Xd(t). Then Ys(t)=asXs(t)+bs and Yd(t)=adXd(t)+bd where as and ad are respectively the systolic and diastolic scaling multiplication coefficients of a first order least squares polynomial line fit through the multiple calibration measurements, and the bs, and bd are respectively the systolic and diastolic offset coefficients of the straight line fit equations” Khair, Col. 16, line 46 – Col. 17, line 29; Additionally, least squares 2 a minimum.” (Karr, P. 4). It is inherent and by definition that the minimization of the sum of errors across multiple data points is performed repeatedly to achieve the minimal error by comparing the error between the value of the estimate output from of each guess for the coefficients of the relationship (optimization/convergence). One of ordinary skill in the art would have understood that the user can set a threshold error at which to deem the parametric function the best fit to the measured data. This is fundamental to calibrating the system using a known standard, a Y value from a blood pressure cuff, such that it provides an estimate of the systolic and diastolic pressure, Y, from strain sensor measured values of pressure, HDP, and photodetector measured values of optical signals, X, alone, i.e. estimate future values of Y without a known Y value from the blood pressure cuff). 
However, Khair may not explictly disclose a genetic algorithm.
However, in solving the same problem of interpolating values based on a model and measurement data, Karr teaches the genetic algorithm is adapted to carry out generating and comparing repetitively until a desired minimized difference is achieved (“An initial population of n strings… are generated… Keep in mind that each string represents one possible solution to the problem at hand, one possible combination of the input parameters. Each string is decoded yielding the actual parameters. The parameter set represented by each string is, sent to a numerical model of the problem, a solution based on the input parameters is returned, and the string is assigned a fitness value… The assignment of fitness 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Khair’s disclosure of estimating diastolic and systolic blood pressure signal values by optimizing a mathematical model relating diastolic and systolic blood pressure signal values to optical and/or pressure signals values using a least-square minimization of error of measurements of optical data and/or pressure values with Karr’s teaching of estimating first signal values by optimizing a mathematical model relating the first signal values to second signal values using a genetic algorithm minimization of error of measured values as Karr explictly states that “[the genetic algorithm] finds near-optimal solutions after having viewed only small portions of search space” enabling robust and fast solving of optimization problems such as least square minimization. (Karr, P.5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Elliott et al. (WO2014125431A1) discloses (see abstract, page 22, lines 4-16; figure 5) a personal hand-held monitor for the measurement of a subject's blood pressure (page 22, lines 5,6) comprising 
a housing located on a personal hand-held computing device or a hand-held component of a computing system (p. 22, I. 7-9);
a blood flow occlusion means located in the housing such that, when the housing is located on the personal hand-held computing device or the handheld component, an open surface of the blood flow occlusion means is available to be pressed against a body part of the subject or to have a body part of the subject pressed against it (fig. 5, item 51);

a means for detecting the flow of blood in the body part of the subject when pressure is applied to or by the open surface (p. 22, I. 12-13); and 
means for receiving electrical signals from the pressure sensor and the blood flow detecting means and for transmitting electrical signals indicative of the pressure and blood flow to the processor of the personal hand-held computing device or the computing system (p. 22, I. 14-15), wherein the processor of the personal hand-held computing device or computing system is adapted to process signals acquired by the pressure sensor and the blood flow detecting means to provide at least a measurement of the blood pressure of a subject, the processor is further adapted to carry out a process to measure a diastolic blood pressure value and a systolic blood pressure value (p. 22, I. 15-16),
the diastolic blood pressure and the systolic blood pressure values are estimated in such a way that the difference between the measured optical signals and those that would be generated by the estimation of the diastolic blood pressure and systolic blood pressure values is minimized 
or
the diastolic blood pressure and the systolic blood pressure values are estimated in such a way that the difference between the measured incremental pressure signals and those that would be generated by the estimation of the diastolic blood pressure and systolic blood pressure values is minimized.
(See p. 24, I. 23-28; p. 33, I. 18-20; p.34, I. 12-14; p. 38, I. 1-4 as the case may be).

Susstrunk et al. (U.S. Pub. No. 2011/0166461) discloses a personal monitor for measuring blood pressure with a processing device, a blood flow occlusion device pressed against a body part of the subject, a pressure sensor, an optical blood flow detecting device, providing an estimate of the rotation of the body part relative to the sensors using a ratio established by a linear relationship between the pressure and optical signals, minimizing the error between a model and measured values of diastolic and systolic blood pressure to get diastolic and systolic blood pressure values.

	Zhang et al. (U.S. Pub. No. 2016/0262695) discloses a personal monitor for measuring blood pressure with a processing device, a blood flow occlusion device pressed against a body part of the subject, a pressure sensor, an optical blood flow detecting device, and minimizing the error between a model and measured values of diastolic and systolic blood pressure to get diastolic and systolic blood pressure values.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785